Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1082
                       Lower Tribunal No. 19-36863
                          ________________


                             Shelia T. Powell,
                                Appellant,

                                     vs.

              John Argyle Gilmore Sampson, M.D., et al.,
                              Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Alexander Appellate Law P.A., and Samuel Alexander (DeLand), for
appellant.

      Lalchandani Simon PL, and Kubs Lalchandani and Daniel E. Davis;
Lubell & Rosen, LLC, and Ryan M. Sanders (Fort Lauderdale), for appellees.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.
      Shelia T. Powell, the plaintiff below, appeals a June 30, 2020 final

order dismissing her medical malpractice complaint against the defendants

below, appellees John Argyle Gilmore Sampson, M.D. and Seduction

Cosmetic Center Corp. d/b/a Seduction by Jardon’s Cosmetic. After Powell

filed her medical malpractice complaint below, the appellees filed their

“Motion to Dismiss Plaintiff’s Complaint for Failure to Comply with the

Medical Malpractice Presuit Requirements.” At the subsequent non-

evidentiary hearing on the motion to dismiss, the trial court, over the

objection of Powell’s counsel that an evidentiary hearing was required to

adjudicate the motion, heard and granted the motion. Because, on this

record, the trial court should have afforded the parties an evidentiary hearing

to determine whether Powell “complied with the reasonable presuit

investigation requirements of chapter 766,” Holden v. Bober, 39 So. 3d 396,

403 (Fla. 2d DCA 2010); § 766.206, Fla. Stat. (2019), we reverse the

challenged dismissal order and remand for further proceedings.

      Reversed and remanded with instructions.




                                      2